Citation Nr: 9902132	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1958 to 
February 1961 and from July 1962 to October 1965.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.   

In a May 1997 decision, the Board denied the appellants 
claim of entitlement to service connection for a right ankle 
disability.  At that time, the Board also remanded the 
appellant's claim of entitlement to service connection for a 
left ankle disability to the RO for additional development.  
The case has been returned to the Board and is ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  There is no competent medical evidence of record of a 
nexus, or link, between the appellants current left ankle 
disability and the appellants period of service.  


CONCLUSION OF LAW

The appellants left ankle disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellants service medical records include his entrance 
examination, dated in February 1958.  At that time, the 
appellants lower extremities were clinically evaluated as 
normal.  In response to the question as to whether the 
appellant had ever had or if he currently had swollen or 
painful joints, and/or bone, joint, or other deformity, the 
appellant responded no.  The records also show that in 
October 1960, the appellant was treated after complaining of 
pain at the medial malleolus.  At that time, he stated that 
he had had the pain about two and a half years ago while he 
was still a civilian.  According to the appellant, his foot 
had been manipulated by a chiropractor who had informed him 
that his heel was out of place.  The examining physician 
indicated that current x-rays were interpreted as showing an 
old fracture and non-union of Stiedas process of the talus.  
According to the records, a few days after the appellants 
initial consultation, the appellant continued to complain of 
pain and he was subsequently given an injection for 
treatment.  

The appellants separation examination, dated in February 
1961, shows that at that time, the appellants lower 
extremities were clinically evaluated as normal.  In 
response to the question as to whether the appellant had ever 
had or if he currently had swollen or painful joints, and/or 
bone, joint, or other deformity, the appellant responded 
no.  In response to the question as to whether the 
appellant had ever had or if he currently had any foot 
trouble, the appellant responded yes.  The appellant 
noted that he had a bad left foot and an extra piece of 
bone in his heel which was very painful at times.  

The appellants service medical records include the 
appellants re-enlistment examination, dated in June 1962.  
At that time, the appellants lower extremities were 
clinically evaluated as normal.  The records also show 
that in October 1962, the appellant was treated after 
complaining that his ankle hurt.  At that time, the 
examining physician noted that in the past, injections had 
helped relieve the appellants pain.  The examiner stated 
that he re-injected the appellant.  The records further 
reflect that in November 1962, the appellant was diagnosed 
with synovitis of the left ankle, and in January 1963, the 
appellant was once again given an injection for his left 
ankle synovitis.  The records also include a Consultation 
Report, dated in February 1963.  The report shows that at 
that time, the appellant indicated that he had had 
longstanding pain in his left foot, and in September 1961, he 
had undergone surgery for his left ankle.  According to the 
examining physician, it appeared that the appellants surgery 
had involved the removal of the accessory ossicle at the 
posterior ankle.  The examiner noted that the appellants 
left ankle disability existed prior to service.  According to 
the examiner, since the appellants surgery, he had not had 
any improvement and he continued to have pain with weight 
bearing.  The examiner stated that the appellant had been 
diagnosed with synovitis of the left ankle and that he had 
been receiving multiple hydrocortisone injections with some 
improvement, but the condition would return.  The physical 
examination showed that the appellant had full plantar 
flexion, but there was 15 degrees limitation of eversion at 
the subtalar joint.  There was good muscle and tendon 
strength.  An x-ray was interpreted as showing irregularity 
of the posterior-superior talar articular surface.  The 
examiner stated that at present, the appellant had synovitis 
of the left ankle.  

According to the appellants service medical records, in 
February 1963, the appellant underwent a physical 
examination.  At that time, the examining physician noted 
that the appellants left ankle was tender and there was a 
scar at the posterior-lateral aspect of the ankle.  The 
examiner diagnosed the appellant with synovitis of the left 
ankle and he indicated that one and a half years ago, the 
appellant had undergone surgery for an accessory bone 
excision.  The records also reflect that in May 1963, the 
appellant was treated after complaining of left ankle pain.  
At that time, he noted that he had a long history of 
difficulty with his left ankle.  The appellant stated that at 
present, standing for long periods of time caused his feet to 
hurt and swell.  The physical examination showed that there 
was some swelling of the lateral inferior aspect of the left 
ankle and there was also a scar on the ankle.  The appellant 
was given medication for treatment.  

The appellants service medical records reflect that in 
February 1964, the appellant once again underwent a physical 
examination.  At that time, the appellants lower extremities 
were clinically evaluated as normal.  The records also 
show that in March 1964, an x-ray was taken of the 
appellants ankles. The x-ray was interpreted as showing no 
bone, joint, or soft tissue abnormalities.  The records 
further show that in January 1965, the appellant was treated 
after complaining of left ankle pain.  At that time, he 
stated that in 1960, he had injured his left ankle while 
jumping.  According to the appellant, subsequent to that 
injury, he had had chronic left ankle pain.  The physical 
examination showed that the appellant had a full range of 
motion.  An x-ray was taken of the appellants left ankle 
which was interpreted as showing no significant abnormality.  
The records include the appellants separation examination, 
dated in October 1965.  At that time, the appellants lower 
extremities were clinically evaluated as normal.  

In March 1961, the appellant underwent a VA examination.  At 
that time, he stated that he had first noticed trouble with 
his left heel in August 1958 at which time he was climbing a 
hill and started to have trouble walking.  The appellant 
indicated that he was subsequently diagnosed with a nonunion 
of bone in his left heel and he was hospitalized and placed 
in a cast for approximately eight days.  According to the 
appellant, at present, he had difficulty standing, walking, 
running, and climbing.  The physical examination showed that 
the appellants lower extremities were entirely normal and 
there was a full range of motion.  Toe standing and heel 
standing were executed normally.  The examiner noted that the 
appellants chief complaint was of soreness in the medial 
aspect of the left heel, slightly anterior and just below the 
internal malleolus.  According to the examiner, pressure over 
that area did not elicit any pain and there were no 
abnormalities or deformities.  The examiner stated that the 
appellants obesity was undoubtedly contributing to the 
soreness of the left foot.  The radiographic report showed 
that an x-ray of the appellants right and left calcaneus, to 
include the talus and ankle joint on the lateral projections, 
indicated that the bony and joint spaces of both ankles were 
normal.  Following the physical examination and a review of 
the appellants x-rays, the examiner diagnosed the appellant 
with the following: (1) fracture of the left heel by history, 
with non-union, not found on current examination, and (2) 
obesity, moderate to severe, symptomatic.  

A private medical statement from C.W.B., D.O., dated in 
November 1961, shows that at that time, Dr. B. stated that in 
October 1961, the appellant underwent an operation for the 
removal of a congenital ossicle of the left foot.  Dr. B. 
indicated that he had first treated the appellant in October 
1961, at which time the appellant complained of pain in his 
left foot.  According to Dr. B., the appellant reported that 
the pain had originated in September 1960 while he was in the 
Army.  Dr. B. stated that an x-ray was interpreted as showing 
the presence of an exceptionally large ossicle making a 
pseudo-arthrosis with the astragalus and the os calcis.  Dr. 
B. further noted that after consultation with an orthopedist, 
who had agreed that the ossicle was the probable cause of the 
appellants disability, surgery was performed on the 
appellants foot in October 1961.  According to Dr. B., 
convalescence had been uneventful and it was his belief that 
recovery would be complete within 60 to 90 days with no 
permanent disability.  

A private medical statement from Dr. C.W.B., dated in March 
1966, shows that at that time, Dr. B. stated that he had 
recently treated the appellant for severe pain which affected 
both of his feet, left worse than the right.  Dr. B. 
indicated that upon physical examination, there was a marked 
tendency for the appellants feet to evert, which, in his 
opinion, caused the appellants pain.  Dr. B. noted that 
according to the appellant, in 1960, he injured his feet 
while he was in the military.  The appellant reported that 
his bilateral foot condition had grown progressively worse 
and his foot pain had interfered with his ability to work at 
Boeing Aircraft.  According to Dr. B., the appellant was 
shown a system of exercises which were designed to strength 
the foot muscles.  It was Dr. B.s opinion that the appellant 
suffered from a disability, the nature of which was prone to 
increase as he grew older.  

In May 1966, the appellant underwent a VA examination.  At 
that time, he stated that while he was in the military, he 
had injured his left ankle.  The appellant indicated that he 
had been participating in maneuvers when he jumped from a 
rock and he felt his ankle give.  He revealed that 
following his injury, he was treated on several occasions for 
left ankle pain and swelling.  The appellant noted that he 
received injections in order to relieve his left ankle pain.  
According to the appellant, his condition improved and he was 
able to walk on his left heel with occasional pain.  The 
appellant stated that in December 1960, after he participated 
in a field project, he discovered that he could not walk.  He 
indicated that he reported to sick call and a cast was 
applied to his left foot.  The appellant reported that the 
cast remained on his left foot for one week.  He reported 
that at present, he had chronic left ankle pain.  According 
to the appellant, his left ankle and heel became stiff if he 
stood on his feet for a long period of time.  He indicated 
that he also had swelling in his ankle.

In the appellants May 1966 VA examination, the examiner 
noted that upon a review of the appellants service medical 
records, Roentgen studies were performed in October 1960 at 
which time no abnormality was noted in the left heel.  
According to the examiner, Roentgen studies were performed a 
second time in March 1961 and, once again, the studies were 
normal.  The examiner stated that those x-rays were taken 
following the removal of ossicles from the appellants left 
foot.  The examiner indicated that the appellants surgery 
occurred after the appellants discharge.  According to the 
examiner, the appellant re-entered the service in July 1962 
and he continued to have problems with his left ankle.  In 
October 1962, an x-ray was taken of the appellants left foot 
and was interpreted as negative.  The examiner noted that 
Roentgen studies were done again in March 1964, January 1965, 
and February 1965 and there were no significant bone 
abnormalities found.  

The physical examination showed that the appellant walked 
with a normal gait with slight eversion of his feet.  
Circumferential measurements of both areas above the ankle 
and below the ankle and the foot were equal.  There was no 
visible deformity or swelling in either ankle.  Flexion and 
extension of the left ankle and the right ankle were carried 
out in a normal manner, as was rotation of the ankle.  The 
appellant had moderate pes planus, second degree, which was 
asymptomatic in character.  There was a well-healed scar on 
the lateral side of the foot which traveled downward in an 
oblique fashion below the external malleolus.  The examiner 
noted that ossicles were removed from the left heel in 1961 
when the appellant was not in the service.  The examiner 
further stated that the ossicles were removed because, at 
that time, it was thought that they were the cause of the 
appellants pain in his heel.  However, the examiner 
indicated that subsequent to the appellants surgery, there 
was no improvement.  A current x-ray of the appellants left 
ankle and heel was interpreted as showing no abnormalities of 
either the left ankle or the heel.  The appellant was 
diagnosed with the following: (1) left calcis and ankle, 
normal, (2) well-healed scar, postoperative excision of the 
left os calcis, (3) pes planus, second degree, bilateral, 
asymptomatic, and (4) obesity, exogenous.  

In March 1994, the appellant underwent a VA examination.  At 
that time, the appellant stated that while he was in the 
military, he injured his left ankle when he slipped and fell 
into a ravine.  He indicated that subsequent to that injury, 
he suffered from chronic left ankle pain.  The physical 
examination showed that the appellant had bilateral ankle 
deformities and that the appellants right ankle had a 
greater deformity of the medial and lateral malleolus, 
secondary to arthritic changes.  The appellant had an 
antalgic gait, right greater than the left, and there were 
bilateral ankle deficits, left greater than the right.  Heel 
and toe walking were very difficult with right foot secondary 
to pes planus.  The examiner noted that the appellant had 
painful right and left ankles.  Range of motion of the left 
ankle included plantar flexion, which was from zero to five 
degrees, and dorsiflexion, which was from zero to five 
degrees.  There was mild five degree valgus deformity of the 
bilateral ankles.  An x-ray of the appellants left ankle was 
reported to be a negative examination.  The examiner 
noted that the bones and joint spaces appeared intact and 
there was no fracture, dislocation or bone destruction 
identified.  Following the physical examination and a review 
of the appellants x-rays, the appellant was diagnosed with a 
bilateral ankle deformity of arthritic changes over the 
medial and lateral malleolus.  

In a May 1994 rating action, the RO denied the appellants 
claim for entitlement to service connection for a bilateral 
ankle condition.  At that time, the RO primarily based its 
decision on the appellants service medical records.  The RO 
determined that according to the records, the appellant had 
ankle problems prior to his induction into the military.  
According to the RO, the records showed that prior to 
service, the appellant had sought treatment from a 
chiropractor in regards to his bilateral ankle problem.  The 
RO concluded that there was no medical evidence of record 
which showed that the appellants condition worsened during 
service.  The Board notes that as previously stated, in a May 
1997 decision, the Board denied the appellants claim of 
entitlement to service connection for a right ankle 
disability and remanded the appellants claim of entitlement 
to service connection for a left ankle disability to the RO 
for further action.  

In July 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that in response to the ROs 
determination that his left ankle disability pre-existed his 
service, the appellant stated that he had not fractured his 
ankle or had any problems with his ankle prior to his 
induction into the service.  (T.1,3).  The appellant stated 
that although he did seek treatment from a chiropractor prior 
to his enlistment, the treatment was for a back problem and 
not an ankle condition.  (Id.).  He indicated that in October 
1960, he first injured his ankles when he slipped and fell.  
(T.12,).  The appellant reported that after his accident, he 
could not walk and he sought medical treatment.  (T.2).  He 
noted that at that time, x-rays were negative and he was 
given crutches to help him walk.  (Id.).  According to the 
appellant, he continued to have ankle pain and eventually, 
his left ankle was placed in a cast.  (T.2,3).  The appellant 
revealed that he also received cortisone injections in order 
to relieve his pain.  (T.3).  He stated that he had two 
periods of service and at the time of his first discharge 
examination, he did not reveal that he had left ankle pain 
because he had been told that if he noted that he had a 
disability, he would have had to stay in the military for an 
additional three months and he wanted to go home.  (T.4,5).  
According to the appellant, in between his two periods of 
service, he had surgery for his left ankle.  (T.5).  The 
appellant testified that at that time, he was told that he 
had heel spurs.  (T.7).  He indicated that the surgery was 
unsuccessful and that he continued to suffer from chronic 
left ankle pain.  (Id.).  In response to the question as to 
whether the appellant had had any injury to his ankles since 
his discharge from service, the appellant responded no.  
(T.10,11)  He noted that approximately four years ago, he 
pulled the tendons in his right foot.  (Id.).  According to 
the appellant, at present, his left ankle pain interfered 
with his employment in tow work.  (T.2).  

A report from the VA Medical Center (VAMC) in Oklahoma City, 
Oklahoma, dated in August 1997, shows that at that time, the 
appellant failed to report to his scheduled VA examination.  



II.  Analysis

Initially, the Board finds that the appellants claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1997) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant which are within the competence of 
a lay person.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  
King v. Brown, 5 Vet. App. 19 (1993).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.

In this regard, the Board remanded this case in March 1996.  
At that time, the Board stated that the appellants service 
medical records showed that the appellant was treated 
intermittently for left ankle pain and that he was diagnosed 
with synovitis of the left ankle.  In addition, the records 
also reflected that in October 1960, the appellant was 
treated after complaining of pain at the medial malleolus.  
At that time, the appellant stated that he had had the pain 
about two and a half years ago while he was still a civilian.  
According to the appellant, his foot had been manipulated by 
a chiropractor who had informed him that his heel was out 
of place.  The Board noted that that the above history from 
the appellant did not specifically refer to his left ankle.  
Nevertheless, the Board indicated that from the above 
information, the RO concluded that the appellant had an ankle 
disability that existed prior to service and denied that 
appellants claim of service connection for his ankle 
disability on the basis that the evidence of record did not 
show aggravation of an ankle disability in service.  

The Board observes that a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service except for defects, infirmities, or disorders 
noted at entrance into service.  The United States Court of 
Veterans Appeals has held that a disability not noted as 
defined by 38 C.F.R. § 3.304(b) at entry or on separation 
examination, but which is indicated by history provided by 
the veteran, does not rebut the presumption of sound 
condition.  Crowe v. Brown, 7 Vet. App. 228, 245 (1994).  The 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that the 
appellants disability existed prior to service.  Id.  
Therefore, in light of the above, in the Boards March 1996 
decision, the Board concluded that the current record did not 
consist of clear and unmistakable evidence of a left ankle 
disability that pre-existed service.  Accordingly, the Board 
remanded this case and requested that the RO obtain 
additional records, VA or private, inpatient or outpatient, 
which pertained to the appellants left ankle disability.  
The Board further requested that the RO provide the appellant 
with a comprehensive VA examination in order to determine the 
nature and extent of any left ankle disability found to be 
present.  Based on a review of the claims file and the 
clinical findings contained in the VA examination report, the 
examiner was requested to offer an opinion regarding the 
etiology of any left ankle disability found to be present, 
including whether it was at least as likely as not that the 
same was possibly related to complaints and findings noted in 
service.  

In light of the above, in April 1996, the RO sent a letter to 
the appellant requesting that he provide information which 
pertained to his medical treatment of his left ankle 
disability.  At that time, the RO used the following address: 
600 Garfield, Apartment B, Sand Springs, Oklahoma, 74063.  In 
addition, as previously stated, a report from the Oklahoma 
VAMC, dated in August 1997, shows that at that time, the 
appellant failed to report to his scheduled VA examination.  
In this regard, the information of record reflects that the 
RO furnished the appellant a Supplemental Statement of the 
Case (SSOC) in April 1998, which noted his failure to report 
for an August 25, 1997 VA examination.  The RO provided the 
appellant and his representative a period of 60 days in which 
to respond to the Supplemental Statement of the Case.  It 
appears that the RO initially mailed the SSOC to the 
appellants Sand Springs address, and then subsequently, the 
RO re-mailed the SSOC using the following address: 174 
Blackwood Circle, Homing, Oklahoma, 74035.  The RO also sent 
a correspondence copy of the SSOC to the appellants 
representative.  Neither Supplemental Statement of the Case 
was returned as undeliverable by the U.S. Postal Service.  To 
date, the appellant has provided no reason as to why he did 
not appear for the August 1997 VA examination.  Thus, the 
evidence expected from the outcome of that examination is not 
before the Board for consideration.  Although the Board must 
assist an appellant who has submitted evidence of a well 
grounded claim, this duty to assist is not always a one-way 
street, and the appellant may not passively wait for 
assistance in those situations in which he may or should have 
information that is necessary in the development of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In light of the appellants failure to cooperate with the 
ROs efforts to assist him with factual development of his 
claim, no further effort will be expended to assist him in 
this regard.

The Board notes that as stated above, in the ROs May 1995 
rating action, the RO denied the appellants claim on the 
basis that his left ankle disability pre-existed service and 
was not aggravated by service.  In this regard, service 
connection may be established for a disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A veteran is presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veterans reported history of the pre-service 
existence of a disease or injury does not constitute 
notations of such disease or injury, but is considered with 
all other evidence in determining if the disease or injury 
pre-existed service.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); 38 C.F.R. § 3.304(b).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  In each case, the Board 
is required to provide an adequate statement of reasons and 
bases for its any conclusion that the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
See Crowe, 7 Vet. App. at 238, 244.  Moreover, in rebutting 
the presumption of soundness, the Board must also produce 
independent medical evidence in support of its conclusion.  
See Paulson, 7 Vet. App. at 471.

The Board observes that upon a review of the appellants 
service medical records, while the appellant indicated that 
he had received treatment for his foot and heel prior to 
service, there is no independent medical evidence that shows 
that the appellants left ankle disability pre-existed his 
period of service.  See Paulson, 7 Vet. App. at 471.  As 
stated above, although the appellants service medical 
records reflect that according to the appellant, prior to 
service, he received medical treatment for his foot and heel, 
the above history from the appellant does not specifically 
refer to his left ankle.  Moreover, the appellants entrance 
examination, dated in February 1958, shows that at that time, 
the appellants lower extremities were clinically evaluated 
as normal.  In response to the question as to whether the 
appellant had ever had or if he currently had swollen or 
painful joints, and/or bone, joint, or other deformity, the 
appellant responded no.  The Board recognizes that in 
October 1960, after the appellant indicated that he had 
received treatment for his foot and heel prior to service, 
the examining physician stated that current x-rays were 
interpreted as showing an old fracture and non-union of 
Stiedas process of the talus.  Furthermore, the appellants 
service medical records also show that in February 1963, an 
examiner stated that the appellants left ankle disability 
existed prior to service.  At that time, the appellant was 
treated after complaining of pain in his left foot.  The 
appellant indicated that he had had longstanding pain in his 
left foot, and that in September 1961, he had undergone 
surgery for his left ankle.  However, the Board observes that 
in the appellants July 1994 hearing, the appellant testified 
that he had not fractured his ankle or had any problems with 
his ankle prior to his induction into the service.  (T.1,3).  
Furthermore, the appellant stated that although he did seek 
treatment from a chiropractor prior to his enlistment, the 
treatment was for a back problem and not an ankle condition.  
(T.1,3).

The Board notes that the Court has held that without 
independent medical evidence of a pre- service disorder, the 
provisions of 38 C.F.R. § 3.303(c), relating to pre-existing 
conditions noted in service, are not sufficient to support a 
finding that a disorder preexisted active duty based solely 
on the veteran's account of his medical history.  Paulson, 7 
Vet. App. at 471.  Accordingly VA may not rely on the 
regulation as a substitute for the requirement of independent 
medical evidence. Id.  Therefore, while the appellants 
service medical records show that an October 1960 x-ray was 
interpreted as showing an old fracture and non-union of 
Stiedas process of the talus, and that in February 1963, an 
examiner stated that the appellants left ankle disability 
existed prior to service, the record is negative for any 
independent medical evidence which indicates that the 
appellants left ankle disability pre-existed his service.  
Accordingly, the preponderance of the evidence does not 
establish by independent medical evidence that the 
appellants left ankle disability existed prior to his period 
of active duty.   

In light of the above, the next question for the Board to 
address is whether the appellants current left ankle 
disability was incurred in service.  The Board observes that 
in the instant case, the appellant contends that while he was 
in the military, he injured his left ankle.  According to the 
appellant, subsequent to that injury, he has suffered from 
chronic left ankle pain.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his left ankle 
disability is related to service is not competent evidence.  

The Board notes that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court 
of Veterans Appeals, lay observation is competent.  In Savage 
v. Gober, 10 Vet. App. 489 (1997), the Court of Veterans 
Appeals (Court) observed that a claimant may obtain the 
benefit of 38 C.F.R. § 3.303 (b) by showing a continuity of 
symptomatology.  The Court noted that an appellants 
assertion of continuity of symptomatology, in and of itself, 
may be sufficient to well ground a claim.  As stated above, 
the Board has determined that the appellants claim is well 
grounded. 

As previously stated, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Moreover, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The United States Court of Veterans Appeals (Court) has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, the Board acknowledges that the 
appellant was treated on numerous occasions during service 
for a left ankle disability.  Moreover, the Board further 
acknowledges that the appellant has presented evidence of a 
current diagnosis of a left ankle disability.  The 
appellants most recent VA examination, in March 1994, shows 
that at that time, the appellant was diagnosed with a 
bilateral ankle deformity of arthritic changes over the 
medical and lateral malleolus.  However, the Board notes that 
despite any current diagnosis of and treatment for a left 
ankle disability, there is no competent medical evidence of 
record that establishes a nexus, or link, between any current 
left ankle disability and the appellants military service.  
As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  The Board observes that 
the appellants March 1961 VA examination and the 
correspondences from Dr. C.W.B., dated in November 1961 and 
in March 1966, include diagnoses which involve the 
appellants feet, and not his ankles.  Furthermore, in the 
appellants Mary 1966 VA examination, the appellant was 
diagnosed with the following: (1) left calcis and ankle, 
normal, and (2) well-healed scar, postoperative excision of 
the left os calcis.  In addition, as stated above, in the 
appellants March 1994 VA examination, the appellant was 
diagnosed with a bilateral ankle deformity of arthritic 
changes over the medial and lateral malleolus.  An x-ray of 
the appellants left ankle was reported to be a negative 
examination.  The examiner noted that the bones and joint 
spaces appeared intact and there was no fracture, dislocation 
or bone destruction identified. Therefore, in light of the 
above, the Board concludes that the appellants current left 
ankle disability was not incurred in or aggravated by 
service.  Accordingly, service connection for a left ankle 
disability is denied.  


ORDER

Service connection for a left ankle disability is denied.  













		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
